Exhibit 21.1 UNIFI, INC. SUBSIDIARIES Unifi Percentage Of Voting Name Address or Location Incorporation Securities Owned Unifi Switzerland GmbH (“USG”) Schaffhausen, Switzerland Switzerland 100% - Unifi, Inc. Unifi Holding 1, BV (“UH1”) Amsterdam, Netherlands Netherlands 100% - USG Unifi Holding 2, BV (“UH2”) Amsterdam, Netherlands Netherlands 100% - UH1 Unifi Holding 3, BV (“UH3”) Amsterdam, Netherlands Netherlands 100% - UH2 Unifi Central America Holding, SRL (“UCAH”) St. Michael, Barbados Barbados 100% - UH2 Unifi Textiles Holding, SRL (“UTH”) St. Michael, Barbados Barbados 100% - UH2 Unifi do Brasil, Ltda Sao Paulo, Brazil Brazil 99.99% - UH1 .01% - UMI Unifi Manufacturing, Inc. (“UMI”) Greensboro, NC North Carolina 100% - Unifi, Inc. Unifi Textured Polyester, LLC Greensboro, NC North Carolina 100% - UMI Unifi Kinston, LLC Greensboro, NC North Carolina 100% - UMI Unifi Sales & Distribution, Inc. Greensboro, NC North Carolina 100% - Unifi, Inc. Unimatrix Americas, LLC Greensboro, NC North Carolina 100% - UMI Unifi Latin America, S.A.S. Bogota, Colombia Colombia 100% - USG See4 Process Improvement Solutions, LLC Greensboro, NC North Carolina 100% - UMI Unifi Textiles (Suzhou) Co. Ltd. Suzhou, Jiangsu Province P.R. China 100% - UTH Unifi Central America, Ltda. de CV Ciudad Arce, El Salvador El Salvador 99% - UCAH 1% - UH2 Unifi Europe Limited London, U.K. England and Wales 100% - UH2 Repreve Renewables, LLC Greensboro, NC Delaware 60% - UH3
